Citation Nr: 0327315	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO decision which 
denied service connection for PTSD, hypertension, and 
residuals of a cerebrovascular accident.  In March 2001, the 
Board remanded this case for additional development.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy, and there is no credible supporting evidence that 
a service stressor, which might lead to PTSD, actually 
occurred.

2.  The veteran's current hypertension began many years after 
service and was not caused by any incident of service.

3.  The veteran's cerebrovascular accident occurred many 
years after service and was not caused by any incident of 
service.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).
 
2.  Hypertension was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310  (2002).

3.  Residuals of a cerebrovascular accident were not incurred 
in or aggravated by active military service, and is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1967 to September 1970.  His report of separation, DD Form 
214, noted his service specialty as a stock and accounting 
clerk.  His service personnel records noted that he was in 
in Vietnam from March 1968 to March 1969, and that his 
principal duty during that time was as a stock control and 
accounting clerk.  The service personnel records also noted 
that he was a patient in a stateside hospital beginning in 
early March 1969.  No records or awards denoting his 
participation in combat, or injuries resulting therefrom, 
appear in his service medical or service personnel records.  

The report of the veteran's pre-induction examination, 
performed in February 1967, noted his heart, vascular system 
and psychiatric status as normal.  His blood pressure was 
listed as 110/76.  Service treatment reports were silent as 
to any treatment for hypertension, heart, vascular, or 
psychiatric disorders.  A service treatment report in 
February 1969 noted a three day history of vomiting and right 
lower quadrant pain and tenderness.  He was diagnosed with 
acute appendicitis, ruptured appendix with peritonitis, and 
subsequently underwent an appendectomy and drainage of the 
peritoneal cavity.  A clinical record cover sheet, dated 
February 1969, noted that the veteran was transferred to the 
7th Field Hospital, Japan.  The report listed a diagnosis of 
ruptured appendix with localized peritonitis.  A clinical 
record from late February 1969 noted that the veteran was 
transferred to the United States Army Hospital, Fort Polk, 
Louisiana.  The report noted diagnoses of ruptured appendix 
and tinea versicolor.  

The July 1970 service separation examination indicated that 
his heart, vascular system, and psychiatric status were all 
normal.  His blood pressure was 126/71.  A medical history 
report, completed at that time, noted the veteran's service 
history of an appendectomy in 1968 while in Vietnam.  He 
denied a history of cardiovascular or psychiatric problems.

In January 1999, the veteran filed a claim seeking service 
connection for PTSD.  On his application form, he said that 
he had been treated for a gunshot wound in 1968.  He also 
said that he had been awarded the Purple Heart Medal.  

In May 1999, the RO sent correspondence to the veteran 
requesting that he provide detailed information regarding the 
specific traumatic incidents leading to PTSD.  

In August 1999, the veteran filed a claim seeking service 
connection for hypertension and a stroke, secondary to PTSD.  

In September 1999, the RO sent correspondence to the veteran 
requesting information from which the RO could verify his  
alleged service gunshot wound and war injury.  The letter 
also asked for evidence from which to verify his having 
received a Purple Heart Medal.  

Post-service VA treatment records from 1999 to 2001 reveal 
treatment for a variety of conditions.  In May 1999, the 
veteran was hospitalized following a cerebrovascular accident 
with left sided weakness.  The hospitalization report noted a 
significant family history of hypertension, and that he 
smoked a half pack of cigarettes daily.  His blood pressure 
was noted to be 170/106.  The report indicated that the 
veteran was subsequently discharged against medical advice.  
A May 1999 treatment report noted that the he was seen for 
follow-up visit following a cerebrovascular accident.  An 
August 1999 treatment report noted the veteran's complaints 
of left thigh pain and weakness.  He indicated that he needed 
a wheelchair to ambulate.  

In February 2000, the veteran submitted his substantive 
appeal form.  The form, which appears to have been completed 
by the veteran's spouse, indicated that the veteran stated 
for years that he was shot while in Vietnam and subsequently 
shipped to Ft. Polk, Louisiana, without clear memories of 
what had taken to place.  It also indicated that the veteran 
was no longer able to recall his specific service stressors.

In March 2001, the Board remanded this case for additional 
evidentiary development and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.

In June 2001, the RO sent correspondence to the veteran 
requesting information from which to verify his alleged 
service stressors.  The letter also asked that he provide 
information regarding any post-service treatment he has 
received for claimed PTSD.  

A treatment report, dated in July 2001, noted that the 
veteran's mental and physical health had declined in the past 
year.  The report noted his complaints of flashbacks relating 
to his participation in the Vietnam War.  A subsequent 
treatment report, dated in July 2001, noted that he was being 
treated for symptoms of PTSD.  The report concluded with a 
diagnosis of PTSD.  An August 2001 treatment report noted 
diagnoses of organic brain syndrome - psychosis, 
hypertension, and status post cerebrovascular accident with 
left sided paralysis.  

In August 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter requested 
information regarding any treatment he had received for PTSD, 
hypertension, and residuals of cerebrovascular accident.  It 
also requested detailed information from which to verify 
alleged service stressors, including a copy of the citation 
awarding him a Purple Heart Medal.   

In January 2003, the RO issued a supplemental statement of 
the case noting the veteran's failure to provide specific 
information from which the RO could verify his stressful 
experiences in Vietnam.  It also noted the veteran's failure 
to respond to the RO's request regarding his alleged service 
injuries or the award of the Purple Heart Medal.  

II.  Analysis

The veteran contends that service connection is warranted for 
PTSD, hypertension, and residuals of cerebrovascular 
accident.  He alleges that he was wounded in combat during 
the Vietnam War resulting in his current PTSD.  He claims 
service connection for hypertension and residuals of a 
cerebrovascular accident secondary to PTSD.  

Through correspondence, the rating decision, the statement of 
the case, the supplemental statement of the case, and the 
Board's prior remand, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims.  
The service medical and personnel records have been obtained.  
To the extent they have been identified by the veteran, 
relevant post-service medical records have also been 
obtained.  As noted on his substantive appeal form, the 
veteran is unable to provide any further details from which 
to verify alleged service stressors or service injury.  A VA 
examination is not necessary to decide the claims.  Under 
these circumstances, the Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Board notes that the veteran's post-service medical 
records contain a diagnosis of PTSD.  Such PTSD diagnosis was 
apparently based on the veteran's self-report of purported 
combat stressors in Vietnam.  Regardless of diagnosis, 
another requirement for service connection of PTSD is 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In this case, service personnel records note that the veteran 
served in Vietnam from March 1968 to March 1969.  His service 
records show that while in Vietnam his principal duty was as 
a stock control and account specialist.  He received no 
decorations that signify that he participated in combat.  The 
service records do not show the veteran participated in 
combat, and he has submitted no independent evidence of 
combat service.  From the evidence the Board must find that 
the veteran did not participate in combat.  See VAOPGCPREC 
12-99.

Since combat service is not shown, alleged service stressors 
must be corroborated by service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran alleges 
that he suffered a gunshot wound to the stomach while in 
Vietnam, but this is are not verified by the service records 
or other independent evidence.  The service medical records 
do show he was diagnosed with acute appendicitis, ruptured 
appendix with peritonitis, and subsequently underwent an 
appendectomy and drainage of the peritoneal cavity.  Cover 
sheet records indicate that he was subsequently transferred 
out of Vietnam as a result of this condition.  

Regulation requires that a claimant must fully cooperate with 
the VA's efforts to develop evidence, and in the case of 
records requested to corroborate a claimed stresful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records.  38 C.F.R. § 3.159(c)(2)(i).  Despite 
repeated attempts by the RO requesting additional information 
from which to verify his alleged stressors, the veteran has 
failed to provide any information in that regard.  In his 
substantive appeal, the veteran noted that he was unable to 
provide any additional details of service incidents.  
Accordingly, additional requests for information are not 
warranted.  

As the record now stands, the veteran's alleged service 
stressors have not been verified by credible supporting 
evidence, and thus service connection for PTSD may not be 
granted.  In the future, the veteran may apply to reopen his 
claim if he produces credible supporting evidence of service 
stressors, or if he is able to provide necessary details for 
the VA to attempt stressor verification through the service 
department. 

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.	Hypertension & Residuals of Cerebrovascular Accident

Service connection for certain chronic diseases, including 
hypertension and brain hemorhage/thrombosis, will be presumed 
if they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected condition.  38 C.F.R. § 
3.310(a).  Secondary service connection includes instances in 
which there is an additional increment of disability of a 
non-service-connected disability due to aggravation by an 
established service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran contends that he developed hypertension and a 
cerebrovascular accident secondary to PTSD.  As noted above, 
the Board has denied service connection for PTSD.  Thus there 
can be no logical basis for the claim for secondary service 
connection for hypertension and residuals of a 
cerebrovascular accident.

The Board has also considered possible service connection for 
hypertension and residuals of a cerebrovascular accident on a 
direct basis.  

The veteran's service medical records do not show 
hypertension or a cerebrovascular disorder.  The 1970 service 
separation examination noted normal cardiovasular findings.  
Hypertension and a cerebrovascular accident are first 
medically documented in 1999, many years after service, and 
the medical evidence does not suggest that these conditions 
are attributable to any incident of service.  Despite the 
veteran's contentions that these problems are related to 
service, as a layman he has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2. Vet. App. 492 (1992).  The Board must conclude 
that these disorders were not incurred in or aggravated by 
service.

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for residuals of a cerebrovascular 
accident is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

